Exhibit 10.38

 

Execution Copy

 

 

EMPLOYMENT AGREEMENT

 

AGREEMENT, dated as of April 30, 2003, between Transkaryotic Therapies, Inc., a
Delaware corporation (the “Company”), and Michael J. Astrue (the “Executive”).

 

1.               EMPLOYMENT.  The Company hereby employs the Executive and the
Executive hereby accepts employment with the Company upon the terms and
conditions herein set forth.

 

2.               DUTIES.  The Executive shall be engaged as a full-time employee
to act as the Company’s President and Chief Executive Officer, and shall report
to the Company’s Board of Directors (the “Board”).  The Executive shall perform
the duties consistent with such positions as the Board shall from time to time
reasonably provide.  The Executive shall devote his entire time, attention and
energies to the business of the Company and shall not engage in any other
business activity or activities, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage that, in the judgment of
the Board, may conflict with the proper performance of the Executive’s duties
under this Agreement.  Notwithstanding the foregoing, (a) with respect to
businesses which do not compete with the Company, the Executive may invest his
personal or family assets in such form or manner as will not require any
services on the part of the Executive in the operation of the affairs of the
companies in which such investments are made and in which his participation is
solely that of an investor, and (b) the Executive may purchase securities in any
corporation whose securities are regularly traded in recognized securities
markets, provided that such investments shall not result in his collectively
owning beneficially at any time one percent (1%) or more of the equity
securities of any corporation engaged in a business competitive to that of the
Company.

 

3.               COMPENSATION.

 

(a)  BASE SALARY.  For services rendered under this Agreement, the Company shall
pay the Executive an annual salary of $400,000 (the “Base Salary”), payable
(after deduction of applicable withholding for Federal and state income and
payroll taxes) in equal semi-monthly installments.  As requested by the
Executive, the Company shall not pay the Executive, and the Executive shall
forego, any compensation under this Section 3(a) until the ninetieth (90th) day
following the Commencement Date (as defined below), except to the extent that
such compensation or a portion of such compensation is required to be paid by
law.  Notwithstanding the previous sentence, for all other purposes of this
Agreement, the Executive shall be treated, and the benefits provided to the
Executive shall be determined, as if the Executive was not foregoing any
compensation under this Section 3(a).  The Compensation Committee of the Board
(the “Committee”) may review the Executive’s compensation annually and make such
increases to the Base Salary as the Committee determines are merited, based upon
the Executive’s performance and consistent with the Company’s compensation
policies as established by the Committee.  Any such increase in annual Base
Salary shall be communicated to the Executive shortly after the January meeting
of the Board of Directors and shall be made effective on the first day of
January each year.  The Executive’s Base Salary may not be reduced to an amount
that is less than $400,000 without the written consent of the Executive.

 

1

--------------------------------------------------------------------------------


 

(b)  BONUS.  The Committee and the Executive shall establish objective
performance goals for the Executive for each calendar year. Upon the attainment
of such performance goals, but subject to the overall performance of the Company
during such year, the Executive may be entitled to a bonus targeted at fifty
percent (50%) of the Base Salary, as determined by the Committee.  Within thirty
(30) days after the close of each such calendar year, the Committee shall
evaluate the attainment of the performance goals for such calendar year and
determine the amount of any performance bonus payable hereunder. Any such
performance bonus shall be payable within ninety (90) days after the calendar
year to which it relates.

 

(c)  FRINGE BENEFITS.  In addition to Base Salary and Bonus payments under
Sections 3(a) and (b) above, the Executive shall be eligible for and participate
in such fringe benefits, in accordance with the terms of each such benefit, as
shall be generally provided to executives of the Company, including incentive
compensation, the Company’s 401(k) Plan, health and dental insurance, and any
retirement programs, stock options plans or employee stock purchase plans which
may be adopted from time to time during the term hereof by the Company.  Nothing
herein contained shall be deemed to preclude the Company from granting such
additional compensation or benefits to the Executive as it shall in its sole
discretion determine.

 

(d)  STOCK OPTIONS.  Upon authorization by the Board and the Committee, on
February 11, 2003,  the Company granted the Executive under the Company’s 1993
Long Term Incentive Plan, as amended (the “Plan”), stock options to purchase an
aggregate of three hundred fifty thousand (350,000) shares of Common Stock of
the Company, par value $.01 per share, at a purchase price of Three Dollars and
Eighty Cents ($3.80) per share (the “Stock Options”).  The Stock Options will
vest and become exercisable in four equal annual installments commencing on the
first anniversary of the Commencement Date (as defined below); provided,
however, that upon the termination of the Executive’s employment pursuant to
Section 7(a)(iii) or 7(c), 50% of the Stock Options that have not vested as of
the date of such termination shall automatically vest.  The Stock Options shall
be subject to all the terms and conditions of the Plan and the Company’s
standard form of Stock Option Agreement, copies of which have been delivered to
the Executive separately.

 

4.               VACATION.  During the term of this Agreement, the Executive
shall be entitled to annual vacation consistent with the Company’s vacation
policy; provided, however, that notwithstanding the foregoing, the Executive
shall be entitled to at least fifteen (15) annual vacation days accrued at the
rate of 1.25 days per month.

 

5.               SICK LEAVE AND DISABILITY.  During the term of this Agreement,
the Executive shall be entitled to sick leave consistent with the Company’s
customary sick leave and disability policies.

 

6.               EXPENSES.  During the term of this Agreement, the Company shall
reimburse the Executive in accordance with the Company’s customary policies for
all reasonable out-of-pocket expenses incurred by the Executive in connection
with the business of the Company and in performance of his duties under this
Agreement upon the Executive’s presentation to the Company of an itemized
accounting of such expenses with reasonable supporting data.

 

2

--------------------------------------------------------------------------------


 

7.               TERM.

 

(a)          The Executive’s employment under this Agreement commenced on
February 11, 2003 (the “Commencement Date”) and shall continue until terminated
by the Company as provided in this Section 7(a) or by the Executive as provided
in Sections 7(c) or (d) below.  For all purposes of this Agreement, this
Agreement shall be deemed to have become effective on the Commencement Date and
all references to the term of this Agreement shall mean the term beginning on
the Commencement Date.  The Company may, at its election, terminate the
obligations of the Company under this Agreement as follows:

 

(i)    upon at least sixty (60) days prior written notice if the Executive
becomes physically or mentally incapacitated or is injured so that he is unable
to perform the services required of him hereunder and such inability to perform
continues for a period in excess of six (6) months and is continuing at the time
of such notice;

 

(ii)   for “Cause” immediately upon prior written notice of such termination to
the Executive. For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon

 

(A)      the Board’s determination that the Executive has ceased or failed to
substantially perform his assigned duties (other than as a result of his
incapacity due to physical or mental illness or injury), and has failed to
remedy such failure within at least thirty (30) days of written notice from the
Company to the Executive notifying him of such failure, it being agreed by the
parties that the failure to achieve performance objectives is not sufficient by
itself to constitute “Cause” hereunder,

 

(B)        the Executive’s death,

 

(C)        the Board’s determination that the Executive has engaged or is about
to engage in conduct materially injurious to the Company, provided that any
actions or any failures to act by the Executive which are taken or fail to be
taken in good faith and in a manner which the Executive reasonably believed to
be in, or not opposed to, the best interests of the Company shall not be Cause
for termination under this Section 7(a)(ii)(C),

 

(D)       the Executive’s having been convicted of a felony, or

 

(E)         a material breach by the Executive of any covenants set forth in
this Agreement, including without limitation, the covenants set forth in
Sections 2, 9, or 11 hereof; or

 

(iii)       without Cause upon at least sixty (60) days prior written notice of
such termination to the Executive.

 

3

--------------------------------------------------------------------------------


 

(b)         If, subsequent to the date six (6) months after the Commencement
Date, this Agreement is terminated pursuant to Section 7(a)(i) above, the
Executive shall receive severance pay until the fourth anniversary of the
Commencement Date at a rate equal to the Executive’s  Base Salary in effect
immediately prior to such termination, reduced by the amount received by the
Executive during such period under any Company maintained disability insurance
policy or plan or under Social Security or similar laws.  If this Agreement is
terminated at any time pursuant to Section 7(a)(ii) above, the Executive shall
receive no severance pay.  If this Agreement is terminated pursuant to Section
7(a)(iii) above, the Executive shall receive severance pay, for a period of
eighteen (18) months from and after such termination, at a rate equal to the
Executive’s Base Salary in effect immediately prior to such termination.  Such
severance payments (less applicable withholding and payroll taxes) shall be paid
periodically to the Executive as provided in Section 3(a) for the payment of
Base Salary.

 

(c)          If (i) the Executive provides written notice to the Company of the
occurrence of Good Reason (as defined below) within a reasonable time (not to
exceed 30 days) after the Executive has knowledge of the circumstances
constituting Good Reason, which notice specifically identifies the circumstances
which the Executive believes constitute Good Reason and (ii) the Company fails
to notify the Executive of the Company’s intended method of correction of these
circumstances within a reasonable period of time (not to exceed 30 days) after
the Company receives the notice from the Executive, or the Company fails to
correct the circumstances within a reasonable period of time (not to exceed 60
days) after the Company receives the notice from the Executive (except that no
such opportunity to correct shall be applicable if the circumstances
constituting Good Reason are those described in paragraph (C) below, relating to
relocation), then within a reasonable period of time thereafter (not to exceed
30 days) the Executive may terminate his employment under this Agreement for
Good Reason upon at least sixty (60) days written notice to the Company.  If
this Agreement is terminated pursuant to this Section 7(c), the Executive shall
receive severance pay, for a period of eighteen (18) months from and after such
termination, at a rate equal to the Executive’s Base Salary in effect
immediately prior to such termination.  Such severance payments (less applicable
withholding and payroll taxes) shall be paid periodically to the Executive as
provided in Section 3(a) for the payment of Base Salary.

 

For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any of the following
circumstances:

 

(A)                    a material diminution in the responsibilities, duties,
and powers of the Executive including, without limitation, (I) the Executive
ceasing to be the President or Chief Executive Officer (provided that the
Executive is willing to serve as such), (II) the failure to be accorded the
responsibilities, duties and powers of such positions, (III) the assignment to
the Executive of any duties inconsistent with such positions, (IV) a change in
Executive’s reporting relationship such that he no longer reports directly to
the Board, or (V) the failure of the Executive to remain a member of the Board
(provided that the Executive is willing to serve as such).

 

4

--------------------------------------------------------------------------------


 

(B)                    a reduction by the Company in the Executive’s Base Salary
to an amount that is less than $400,000, unless agreed to by the Executive;

 

(C)                    the relocation of the Executive’s base office to an
office that is more than 100 miles from the metropolitan Boston area;

 

(D)                   upon the sale of substantially all of the stock, assets or
business of the Company, by merger, sale of assets or otherwise if the acquiror,
purchaser or other successor to the Company in such transaction does not agree
to assume and perform the Company’s obligations under this Agreement;

 

(E)                     any purported termination of the Executive’s employment
by the Company which is not effected in accordance with the requirements of
7(a), and for purposes of this Agreement, no such purported termination shall be
effective; or

 

(F)                     any material breach of this Agreement by the Company not
described in paragraphs (A) through (E) above.

 

(d)         The Executive may terminate his employment under this Agreement for
any reason upon at least sixty (60) days prior written notice.  In the event of
any such termination of employment pursuant to this paragraph (d), the Executive
shall not be entitled to any severance payments.

 

(e)          The provisions of Sections 7, 9, 10 and 11 shall survive the
termination of this Agreement.

 

8.               REPRESENTATIONS. The Executive hereby represents to the Company
that (a) he is legally entitled to enter into this Agreement and to perform the
services and other obligations contemplated herein; (b) he has, and throughout
the term of this Agreement will continue to have, the full right, power and
authority, subject to no rights of third parties, to grant to the Company the
rights contemplated by Section 10 hereof; and (c) he is not subject to any
agreement, rule, regulation or policy of any university, research institution or
other third party inconsistent with the foregoing representations.

 

9.               DISCLOSURE OF INFORMATION.

 

(a)          The Executive recognizes and acknowledges that the Company’s trade
secrets, know-how and proprietary processes as they may exist from time to time
(including, without limitation, information regarding methods, cultures,
vectors, plasmids, synthesis techniques, nucleic acid sequences, purification
techniques and assay procedures) as well as the Company’s confidential business
plans and financial data are valuable, special and unique assets of the
Company’s business, access to and knowledge of which are essential to the
performance of the Executive’s duties hereunder.  The Executive shall not,
during or after the term of his employment by the Company, in whole or in part,
disclose such secrets, know-how, processes, business plans or financial data to
any person, firm, corporation, association

 

5

--------------------------------------------------------------------------------


 

or other entity for any reason or purpose whatsoever, nor shall the Executive
make use of any such property for his own purposes or for the benefit of any
person, firm, corporation or other entity (except the Company) under any
circumstances during or after the term of his employment, provided that after
the term of his employment, these restrictions shall not apply to such secrets,
know-how, and processes which the Executive can establish by competent proof:

 

(i)                  were known, other than under binder of secrecy, to the
Executive prior to his initial employment by the Company which commenced on May
18, 2000;

 

(ii)               were passed into the public domain prior to or after their
development by or for the Company, other than through acts or omissions
attributable to the Executive; or

 

(iii)            were subsequently obtained, other than under binder of secrecy,
from a third party not acquiring the information under an obligation of
confidentiality from the disclosing party.

 

(b)         Upon termination of his employment hereunder, the Executive shall
promptly turn over to the Company all originals and copies which he may have of
any of the Company’s confidential information described in this Section 9.

 

(c)          Nothing in the foregoing provisions of this Section 9 shall be
construed so as to prevent the Executive from using, in connection with his
employment for himself or an employer  other than the Company, non-confidential
information which was acquired by him during the course of his employment with
the Company, and which is generally known to persons of his experience in other
companies in the same industry.

 

10.         INTELLECTUAL PROPERTY.  The Executive hereby sells, transfers, and
assigns to the Company, or to any person or entity designated by the Company,
the entire right, title, and interest of the Executive in and to all inventions,
ideas, discoveries, and improvements (including, without limitation, all
microorganisms, strains or cultures) whether patented or unpatented, and
copyrightable material made, conceived or reduced to practice by the Executive,
solely or jointly, during the term hereof, which arise out of research or other
activities conducted by, for or under the direction of the Company, whether or
not conducted at the Company’s facilities, or which relate to methods,
apparatus, designs, products, processes or devices, sold, leased, used or under
consideration or development by the Company.  The Executive acknowledges that
all copyrightable materials developed or produced by the Executive within the
scope of his employment constitute works made for hire.  The Executive shall
communicate promptly and disclose to the Company, in such form as the Company
may reasonably request, all information, details, and data pertaining to any
such inventions, ideas, discoveries, and improvements; and the Executive shall
execute and deliver to the Company such formal transfers and assignments and
such other papers and documents and shall give such testimony as may be
necessary or required of the Executive to permit the Company or any person or
entity designated by the Company to file and prosecute patent applications and,
as to copyrightable material, to obtain copyrights thereof.  Any such invention,
idea, discovery or improvement disclosed by the

 

6

--------------------------------------------------------------------------------


 

Executive within one (1) year following the termination of this Agreement shall
be deemed to fall within the provisions of this Section 10 unless proved to have
been first conceived and made following such termination.

 

11.         COVENANTS NOT TO COMPETE OR INTERFERE.

 

(a)          Subject to Section 11(b) below, during the term of this Agreement
and the period ending twenty-four (24) months from and after the termination of
the Executive’s employment hereunder, the Executive shall not engage in any
business (whether as an officer, director, owner, employee, partner, consultant,
advisor or other direct or indirect participant) engaged in the development or
sale of products for the treatment of lysosomal storage disorders. The Company
and the Executive hereby agree as of the date hereof that this Section 11(a)
shall only apply to BioMarin Pharmaceutical Inc., Amgen Inc. and Genzyme
Corporation and any subsidiary or affiliate of such companies. This Agreement
shall not be construed to restrict the Executive’s right to be employed as a
faculty member of any university or employee of any nonprofit agency or
foundation after any termination of this Agreement where this covenant not to
compete shall continue to be in effect.  During the period in which this
covenant not to compete is in effect the Executive also shall not interfere
with, disrupt or attempt to disrupt the relationship, contractual or otherwise,
between the Company and any customer, supplier, lessor, lessee, employee,
consultant, research partner or investor of the Company.

 

(b)         If this Agreement is terminated by the Company pursuant to Section
7(a)(iii) above or Section 7(c) above, the provisions of the first sentence of
Section 11(a) shall apply until twelve (12) months from and after such
termination.

 

(c)          It is the desire and intent of the parties that the provisions of
this Section 11 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular Subsection or portion of this Section 11
shall be adjudicated to be invalid or unenforceable, this Section 11 shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section in the particular jurisdiction in which such adjudication is made.

 

(d)         In the event of any breach of the provisions of this Section 11 by
the Executive, any and all rights of the Executive to receive severance payments
under Section 7(b) and (c) above shall automatically terminate.

 

12.              INJUNCTIVE RELIEF.  If there is a breach or threatened breach
of the provisions of Section 9, 10, or 11 of this Agreement, the Company shall
be entitled to an injunction, without bond, restraining the Executive from such
breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.

 

13.              INSURANCE.  The Company may, at its election and for its
benefit, insure the Executive against accidental loss or death, and the
Executive shall submit to such physical examinations and supply such information
as may be required in connection therewith.

 

7

--------------------------------------------------------------------------------


 

14.         INDEMNIFICATION.  The Company and the Executive have entered into
that certain Indemnification Agreement, dated as of the date hereof, providing
for indemnification of the Executive by the Company on the terms and conditions
set forth therein.

 

15.         EXPENSES.  The Company shall reimburse the Executive for the
reasonable fees and expenses of his counsel, not to exceed $10,000 in the
aggregate, in connection with the negotiation of this Agreement and all related
agreements.

 

16.         NOTICES.  Any notice required or permitted to be given under this
Agreement to the Executive shall be sufficient if in writing and if sent by
certified or registered mail to his residence, or in the case of the Company, to
Transkaryotic Therapies, Inc., 700 Main Street, Cambridge, MA 02139, Attention:
Board of Directors, or to such other offices or addresses as the company shall
designate from time to time in writing to the Executive.  Any such notice shall
be effective on the earlier of (a) the date on which it is personally delivered
or (b) three (3) days after it is deposited in the United States mails, postage
prepaid.

 

17.         WAIVER OF BREACH.  A waiver by the Company or the Executive of a
breach of any provision of this Agreement by the other party shall not operate
or be construed as a waiver of any subsequent breach by the other party.

 

18.         GOVERNING LAW.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the Commonwealth of
Massachusetts.

 

19.         ASSIGNMENT.  This Agreement may be assigned, without the consent of
the Executive, by the Company to any person, partnership, corporation or other
entity which succeeds to the business of the Company or which has purchased
substantially all the assets of the Company, provided such assignee assumes all
the liabilities of the Company hereunder.

 

20.         ENTIRE AGREEMENT.  This Agreement, together with the Indemnification
Agreement and the Stock Options, contains the entire agreement of the parties
and supersedes any prior understandings or agreements between the Executive and
the Company.  This Agreement may be changed only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.

 

[Remainder of the Page Intentionally Left Blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.

 

 

TRANSKARYOTIC THERAPIES, INC.

 

 

By:

/s/ Rodman W. Moorhead III

 

 

Rodman W. Moorhead III

 

Chairman of the Board of Directors

 

 

EXECUTIVE

 

 

/s/ Michael J. Astrue

 

Michael J. Astrue

 

 

9

--------------------------------------------------------------------------------